DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/12/21 has been accepted and entered.  Accordingly, Claims 1, 9, 17-18, and 20 have been amended.  
Claims 2-3 and 19 are cancelled. 
Claims 1, 4-18, and 20 are pending in this application. 
In view of the amendment, the previous objection to claims 9 and 20 is withdrawn.  Further, with the amendment, the previous rejections to claims 1-16 under 35 U.S.C. 112(b) is withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 9-10 of the Amendment filed 2/12/21, with respect to claims 1 and 17-18, in conjunction with amendments “wherein the management infrastructure is a Third Generation Partnership Project (3GPP) management infrastructure, and wherein the multiple layers comprise a network manager (NM) layer and a domain manager (DM) layer according to 3GPP; and 2wherein the second laver is the network manager laver, and wherein the one or more processors are configured to interface with and manage one or more UAVs in the domain manager layer below the network manager layer” (claims 1, 17-18) has been fully considered and are persuasive.  Therefore, rejections of claims 1, 4-18, and 20 have been withdrawn. 


Allowable Subject Matter
Claims 1, 4-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “wherein the management infrastructure is a Third Generation Partnership Project (3GPP) management infrastructure, and wherein the multiple layers comprise a network manager (NM) layer and a domain manager (DM) layer according to 3GPP; and 2wherein the second laver is the network manager laver, and wherein the one or more processors are configured to interface with and manage one or more UAVs in the domain manager layer below the network manager layer” (claims 1, 17-18) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

	Darrow et al. (U.S. Patent Application Publication No. 2017/0295609), which is directed to dynamic network connectivity using unmanned aerial vehicles; and teaches that leader node is dynamically selected by the UAV nodes whenever there is a change to the topology of the dynamic UAV network; root UAV node provides different services provided as  regular UAV node; 
	Obaidi et al. (U.S. Patent No. 10,207,590), which is directed to dynamic wireless communications network with a plurality of aerial drones; and teaches drones can create a wireless hotspot for mobile devices; other drones can host bidirectional data flow only from and to the tower from the other hotspot creating drones; configuration of some or all of the drones can be accomplished by the drones and altered as network conditions are monitored; 

Khan et al. (U.S. Patent Application Publication No. 2006/0229080), which is directed to net-centric coordination channel (NCC); and teaches UAV node is configured as a domain services node in order to provide a common domain pre-registration directory service for the known nodes in the network (par [0015]; FIG. 2).

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the management infrastructure is a Third Generation Partnership Project (3GPP) management infrastructure, and wherein the multiple layers comprise a network manager (NM) layer and a domain manager (DM) layer according to 3GPP; and 2wherein the second laver is the network manager laver, and wherein the one or more processors are configured to interface with and manage one or more UAVs in the domain manager layer below the network manager layer” (claims 1, 17-18) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414